Citation Nr: 0944369	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) based upon a claim of entitlement to service connection 
for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to September 
1959 and from December 1959 to March 1975.  He died in June 
2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appellant appeared before the undersigned Veterans Law 
Judge (VLJ) at a video conference hearing held in July 2009.  
A copy of the hearing transcript is of record.

In a rating decision issued in July 2005, the RO denied 
entitlement to special home adaptation and specially adapted 
housing.  The Veteran filed a timely Notice of Disagreement 
as to those claims in October 2005 and a Statement of the 
Case (SOC) was issued in July 2006.  As the Veteran died 
prior to the issuance of the SOC, the appeal was not 
perfected.  In August 2006, the appellant indicated that she 
wished to continue her husband's appeal; in essence amounting 
to the filing of an accrued benefits claim for entitlement to 
special home adaptation and specially adapted housing.  The 
Board notes that specially adapted housing or for a special 
home adaptation grant is not a "periodic monetary benefit" 
for purposes of accrued benefits.  38 C.F.R. § 3.809a(c) 
(2009).  The Court has held that, as a matter of law, a one-
time payment for assistance for specially adapted housing 
does not qualify as a "periodic monetary benefit" for 
purposes of 38 U.S.C.A. § 5121 and is not payable as an 
"accrued benefit."  See Pappalardo v. Brown, 6 Vet. App. 63, 
65 (1993); see also Gillis v. West, 11 Vet. App. 441 (1998).  
As such, to the extent that an accrued benefits claim has 
been raised by the appellant, has not been addressed by the 
RO, and is not currently in appellate status before the 
Board, it is referred to the RO for action as appropriate. 


FINDINGS OF FACT

1.  The Veteran died in June 2006 at the age of 67; the 
immediate cause of death was reported as congestive heart 
failure (CHF) due to or as a consequence of sleep apnea, 
diabetes and chronic renal insufficiency.

2.  In July 2006, the appellant filed a claim for Dependency 
and Indemnity Compensation (DIC), indicating that she was 
claiming that the Veteran's cause of death was due to 
service.

3.  At the time of the Veteran's death, service connection 
was in effect for: osteoarthritis of the lumbar spine (40% 
disabling); osteoarthritis of the cervical (30% disabling); 
and rheumatoid arthritis and gout (20% disabling); rheumatoid 
arthritis of the left shoulder (20% disabling); rheumatoid 
arthritis of the right shoulder (20% disabling); rheumatoid 
arthritis and gout of the right wrist (10% disabling); 
rheumatoid arthritis and gout of the left wrist (10% 
disabling); rheumatoid arthritis of the left elbow (0% 
disabling) rheumatoid arthritis, gout and osteoarthritis of 
the right hand (0% disabling); rheumatoid arthritis, gout and 
osteoarthritis of the left hand (0% disabling) rheumatoid 
arthritis and gout of the right ankle (0% disabling); 
rheumatoid arthritis and gout of the left ankle (0% 
disabling) and for minor osteoarthritis of the hands and 
spine (0% disabling).  The Veteran's combined disability 
rating was 80 percent from June 15, 1998; a total disability 
rating based on individual unemployability as result of 
service-connected disabilities (TDIU) was granted, effective 
April 15, 1999.

4.  None of the immediate, underlying or contributory causes 
listed on the Veteran's death certificate are etiologically 
related to service, presumptively or otherwise.

5.  The most probative evidence indicates that a service-
connected disability did not cause or contribute materially 
or substantially to the Veteran's death, nor does it 
establish that the cause of his death was otherwise related 
to service.

6.  The Veteran was not continuously rated totally disabled 
due to service-connected disability or due to unemployability 
for at least 10 years preceding his death; nor was a total 
evaluation continuously in effect since the date of his 
discharge from military service and for at least five years 
immediately preceding his death; nor would he have been in 
receipt of such compensation in either case, but for clear 
and unmistakable error in a prior decision, which has not 
been established here.

7.  The Veteran was not a former prisoner of war (POW).


CONCLUSIONS OF LAW

1.  A disability incurred during or aggravated by service did 
not cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.312 (2009).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  This specific notice was not provided 
in this case.  However, as the claim is being denied any 
defect in the timing or content of this notice is moot.

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Adequate notice was provided to 
the appellant prior to the transfer and certification of her 
case to the Board and complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an 
examination/opinion when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The RO has obtained the Veteran's service treatment records 
(STRs).  Additionally, the Veteran's death certificate is on 
file as are his post-service VA and private medical records, 
to include the terminal treatment records.  The file also 
contains a transcript of the appellant's testimony presented 
at a video conference Board hearing conducted in July 2009.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In argument presented in March 
2009, the Veteran's representative requested that a medical 
opinion be obtained in this case.

The Board concludes a medical opinion is not needed in this 
case because there is no credible or persuasive evidence that 
the Veteran's death was caused by any of his service-
connected disabilities, nor is there any credible or 
persuasive evidence to suggest that any of the disabilities 
that may have contributed to the Veteran's death should be 
service-connected.  Essentially, the only evidence purporting 
to establish such a link is the appellant's own lay 
statements.  Such assertions, without any competent evidence 
to support the claim, are insufficient to warrant obtaining a 
medical opinion in view of the evidence of record that is 
discussed below.  The appellant was advised in the VCAA 
notice letter to submit evidence showing that the condition 
that contributed to the Veteran's death was caused by an 
injury or disease that began during service.  No such 
evidence has been received by VA.  As there is no evidence 
connecting the cause (primary of contributory) of the 
Veteran's death to anything of service origin, the Board 
concludes that an examination is not necessary to the 
resolution of this claim.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The Veteran's death certificate reflects that he died in June 
2006 at the age of 67, the immediate cause of death was 
reported as congestive heart failure (CHF) due to or as a 
consequence of sleep apnea, diabetes, and chronic renal 
insufficiency.  There was no autopsy performed.

In July 2006, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse" (VA Form 21-534).  On 
that form, she indicated that she was claiming that the cause 
of the Veteran's death was due to service.

Review of the service treatment records (STRs) does not 
reflect any complaints, treatment or diagnoses related to any 
heart or lung symptoms or abnormality during service.  The 
records do reflect that the Veteran was treated for 
rheumatoid arthritis and gout.  Enlistment and re-enlistment 
examination reports of July 1956, December 1959 and November 
1962, as well as separation examination reports of September 
1959 and March 1975, and periodic examination reports of June 
1964, April 1965, April 1967 and August 1968, revealed no 
clinical abnormalities relating to the heart, cardio-vascular 
system or the respiratory system; chest X-ray films were 
consistently negative.  

When examined by VA in 1978 and 1982, the Veteran's had no 
complaints of a cardiovascular nature and no such condition 
was diagnosed.  The diagnoses consisted of exogenous obesity, 
polyarthralgia of undetermined origin, and osteoarthritis of 
the hands.  

A medical statement dated in 1987 references the Veteran's 
medical conditions including diabetes, hypertension and 
obesity.

In a rating decision dated in December 1987, service 
connection was denied for hypertension and a heart condition, 
based on no evidence of either condition in service or during 
the first post-service year, and no current diagnosis of a 
heart condition.  

Private medical records dated in May 1995 reflect that the 
Veteran underwent coronary artery bypass surgery for 
treatment of coronary artery disease (CAD).  Other diagnosed 
medical conditions noted at that time consisted of: diabetes 
mellitus, obesity, chronic obstructive pulmonary disease 
(COPD) and hypertension.    

In a November 1999 rating action, the Veteran was awarded a 
total disability rating based on individual unemployability 
(TDIU), effective from April 1999.

Private medical records dated in 2004 and 2005 reflect that 
the Veteran was treated for a variety of conditions 
including: CAD, ischemic cardiomyopathy, obstructive sleep 
apnea, peripheral vascular disease with chronic stasis 
ulcers, renal insufficiency and congestive heart failure. 

VA records dated from January to June 2006 indicate that the 
Veteran was hospitalized on several occasions for episodes or 
shortness of breath and CHF exacerbations.  A VA record dated 
in January 2006 described the Veteran's exercise tolerance as 
poor.  

The file includes the Veteran's terminal private 
treatment/hospitalization records dated from May 26, 2006 to 
June [redacted], 2006, reflecting that the Veteran's treating 
physician was Dr. S.  The Veteran was admitted due to 
respiratory distress and associated pulmonary 
edema/pneumonitis.  A medical history of chronic renal 
disease, COPD, obstructive sleep apnea, arteriosclerotic 
heart disease - status post coronary artery bypass graft, 
hypertensive cardiovascular disease and degenerative joint 
disease was noted.  While hospitalized, the Veteran was found 
to have left bundle branch block and bradycardia, and 
received respiratory treatment and antibiotics.  He died on 
June [redacted], 2006.  The final diagnoses included: pneumonia, CHF, 
COPD, diabetes mellitus, type II, CAD, osteoarthritis, sleep 
apnea, gout and bundle branch block.  

The appellant provided a statement dated in October 2007 to 
the effect that a DAV Representative had stated that since 
the Veteran had service-connected rheumatoid arthritis, this 
should be considered as a direct link to the Veteran's 
cardiac conditions, which resulted in his death.  

The appellant provided testimony at a video conference 
hearing held in July 2009.  Her representative referenced 
research from the Mayo Clinic theorizing that rheumatoid 
arthritis and heart disease had a common origin and that 
symptomatic inflammation involved in rheumatoid arthritis may 
promote cardiovascular disease. The appellant indicated that 
the Veteran had been confined to a wheelchair since 2004 and 
was unable to use his legs for the last year and a half of 
his life.  She indicated that Dr. S. had provided a written 
opinion, believed to have been dated in or around January 
2006, to the effect that due to arthritis the Veteran was 
unable to work, and that this condition was 
aggravating/advancing the Veteran's diabetes and heart 
condition.  

Analysis

The appellant maintains that the Veteran's service-connected 
rheumatoid arthritis and osteoarthritis were contributory 
causes of his death.  The Board will address herein whether 
the appellant is entitled to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. §§ 1310 and 1318.

The Veteran died in June 2006 at the age of 67.  At the time 
of the Veteran's death, service connection was in effect for: 
osteoarthritis of the lumbar spine (40% disabling); 
osteoarthritis of the cervical (30% disabling); and 
rheumatoid arthritis and gout (20% disabling); rheumatoid 
arthritis of the left shoulder (20% disabling); rheumatoid 
arthritis of the right shoulder (20% disabling); rheumatoid 
arthritis and gout of the right wrist (10% disabling); 
rheumatoid arthritis and gout of the left wrist (10% 
disabling); rheumatoid arthritis of the left elbow (0% 
disabling) rheumatoid arthritis, gout and osteoarthritis of 
the right hand (0% disabling); rheumatoid arthritis, gout and 
osteoarthritis of the left hand (0% disabling) rheumatoid 
arthritis and gout of the right ankle (0% disabling); 
rheumatoid arthritis and gout of the left ankle (0% 
disabling) and for minor osteoarthritis of the hands and 
spine (0% disabling).  The Veteran's combined disability 
rating was 80 percent from June 15, 1998.

	A. Service Connection - Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse if the Veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5 (2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  The principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In cases of service connection for the cause of death of a 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997); aff'd sub nom, Carbino v. West, 168 F.3d 32 
(Fed. Cir. 1999).

At the outset, the Board notes that the Veteran's death 
certificate lists the immediate cause of death as CHF due to 
or as a consequence of sleep apnea, diabetes, and chronic 
renal insufficiency.  

It is noted that service connection has never been 
established for CHF, sleep apnea, diabetes, or for any renal 
disorder, nor were any such problems diagnosed in-service or 
during the first post-service year.  Moreover, the post-
service medical evidence does not reflect that any of these 
conditions were initially diagnosed until a decade or more 
after the Veteran's discharge from service.  The Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the Veteran's condition for 
many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim).  Finally, the file contains no competent 
medical evidence or opinion linking any of the conditions 
listed on the death certificate to the Veteran's period of 
service or to any service-connected disorder.  

The appellant's primary contention is that the Veteran's 
service connected rheumatoid arthritis and osteoarthritis, 
affecting numerous joints, contributed to his cause of death.  
In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  

In this regard, the appellant maintains that the Veteran's 
treating physician, Dr. S. provided a written opinion linking 
the Veteran's arthritis with aggravating/advancing diabetes 
and heart disease beyond their normal progression.  However, 
the Board is unable to find any such opinion dated in January 
2006 or otherwise.  The file contains the Veteran's terminal 
medical records dated in May and June 2006, which indicate 
that Dr. S. was the Veteran's private treating physician, but 
do not reflect that Dr. S. made any such assertion.  
Moreover, and significantly, Dr. S. signed the Veteran's 
death certificate and failed to implicate either rheumatoid 
arthritis or osteoarthritis as a primary or contributory 
cause of the Veteran's death, although he was clearly aware 
that the Veteran suffered from these conditions as they were 
listed among the numerous (18) final diagnoses made upon the 
Veteran's death.  

Unfortunately, as a general principle, the connection between 
what a physician said and the layman's account of what the 
physician purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence in and of itself.  
See Franzen v. Brown, 9 Vet. App. 235 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The appellant's herself has made lay assertions that the 
Veteran's death was causally or etiologically related to 
service.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  Indeed, the medical evidence of 
record provides no basis to link the Veteran's death to 
service.  The appellant can attest to factual matters of 
which she has first-hand knowledge; for example, she is 
competent to report what she experienced or observed.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, she is not a medical professional, and therefore her 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis; indeed, the question of causation in this case 
involves complex medical questions beyond which the appellant 
is capable of addressing in her capacity as a layperson.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

Essentially, in this case, medical evidence is required to 
establish a causal connection between service or a disability 
of service origin and the Veteran's death.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).  In this case, however, 
the record contains no competent/probative evidence of a 
causal (primary or contributory) link between the Veteran's 
service connected osteoarthritis and rheumatoid arthritis and 
any of the causes of his death; nor is there any indication 
that any of the listed causes of death are etiologically 
linked to service or any service-connected disorder.  

The Veteran's representative maintains that an entry dated in 
January 2006 indicating that the Veteran's exercise tolerance 
was poor stands for the proposition that such limitations 
were due to his service-connected rheumatoid arthritis and 
osteoarthritis, and as such, these conditions represent 
contributory causes of his death.  Such interpretation is 
unsubstantiated, attenuated and entirely speculative.  
Initially, the Veteran's representative is not a medical 
professional, and as such is not qualified to make such a 
medical determination.  Moreover, the Veteran suffered from 
numerous serious and severe medical conditions during his 
final year including non service-connected obesity, 
hypertension and diabetes; there is no reason to believe that 
his service-connected conditions as opposed to his 
nonservice-connected disorders were the primary or only 
causes of his poor exercise tolerance.  Moreover, and 
significantly, he died from CHF with accompanying sleep 
apnea, diabetes and chronic renal insufficiency; poor 
exercise tolerance was not identified as even a contributory 
cause of his death.  

The Veteran's representative has also made reference to 
medical studies which indicate that rheumatoid arthritis was 
a factor contributing to heart disease.  Initially, the Board 
points out that no such studies were presented for the 
record.  Moreover, with regard to medical treatise evidence, 
the Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  However, here, the aforementioned 
information does not contain any assessment which relates 
specifically to the Veteran and his medical status prior to 
his death.  This "evidence" simply does not provide a 
connection between the Veteran's terminal illness and his 
service.  In a long line of cases, the Court has consistently 
held that medical treatise evidence that is generic and 
inconclusive as to the specific facts in a case was 
insufficient to establish causal link.  See, e.g., Mattern v. 
West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); ; Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's honorable and 
faithful service to the United States.  The Board, however, 
is obligated to decide cases based on the law and the 
evidence, and not on equity.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  In reaching this decision the Board 
considered the doctrine of reasonable doubt, but the 
preponderance of the evidence is against the claim, and the 
doctrine is therefore not applicable.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, the claim is denied.

	B. Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since a 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) to show that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.  See also 38 C.F.R. § 3.22.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the Veteran plainly did 
not meet the durational requirement for a total disability 
rating under 38 U.S.C.A. § 1318.  The Veteran was discharged 
from service in 1975.  A TDIU was awarded effective from 
April 1999; the Veteran died in 2006.  As such, the Veteran 
was not rated totally disabled for a continuous period of at 
least 10 years immediately preceding death; nor was he rated 
totally disabling continuously since his release from active 
duty and for a period of not less than five years immediately 
preceding death.  In addition the Veteran was not a former 
prisoner of war.

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the veteran's lifetime.  Specifically, previous 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
such error, the prior determination will be reversed or 
amended.  For the purpose of authorizing benefits, the rating 
or other adjudicatory decision that constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  See 38 C.F.R. § 3.105(a).  Neither the 
Veteran, during his lifetime, nor the appellant has 
successfully pled, or even alleged, clear and unmistakable 
error in any final rating action on file.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board has identified no such records which establish that 
the Veteran was entitled to a total service-connected 
disability rating for the requisite time period.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, for the reasons discussed 
herein, the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
based upon a claim of entitlement to service connection for 
the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


